DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-9, 11-18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over DREES (US 2016/0377306) in view of BAMBERGER (US 2016/0365726).
	Regarding claim 1, DREES discloses a frequency response control system (¶ 0040, 0044-0052) comprising:
 	a battery configured to store and discharge electric power (1506, Fig. 15); 
 	a power inverter (1508) configured to control an amount of the electric power stored or discharged from the battery (¶ 0253, 0265) at each of a plurality of time steps during a frequency response period (¶ 0399-0405); and 
 	a frequency response controller (2012, Fig. 22) comprising: 
 	a high level controller (e.g., part of 1514 in Fig. 19 or 2012 in Fig. 22; or 2212 in Fig. 22) configured to determine values of clipping parameters (¶ 0353; ¶ 0271, 0322-0326, 0376-0378: e.g., battery power limit); and 
 	a low level controller (e.g., part of 1514 in Fig. 19 or 2012 in Fig. 22; or 2214 in Fig. 22) configured to use the clipping parameters to modify battery power setpoints (¶ 0354; ¶ 0271, 0322-0326, 0379-0381); 
 	wherein the power inverter is configured to use the modified battery power setpoints to control the amount of the electric power stored or discharged from the battery (¶ 0271, 0353-0354, 0322-0326, 0376-0381).
generating, by performing one or more calculations, values of clipping parameters comprising a maximum allowable change in the rate at which the power is stored in the battery or discharged from the battery between consecutive time steps.
 	BAMBERGER discloses a high level controller (¶ 0024, 0042-0043) configured to generate, by performing one or more calculations, values of clipping parameters comprising a maximum allowable change in the rate at which the power is stored in the battery or discharged from the battery between consecutive time steps (¶ 0024-0028, 0033, claim 5, claim 8), and a low-level controller (e.g., controller of energy storage system in Figs 2 and 5; ¶ 0029).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include generating the clipping parameters as recited in order to mitigate voltage flicker in the electrical power system (BAMBERGER, ¶ 0009, 0012, 0013).
 	Regarding claim 2, DREES discloses the high level controller is configured to determine the values of the clipping parameters by: generating an objective function that accounts for both frequency response revenue and a cost of battery degradation as a function of the battery power setpoints modified by the clipping parameters; and optimizing the objective function to generate the values of the clipping parameters (¶ 0344, 0345, 0349, 0353).
 	Regarding claim 3, DREES as modified by BAMBERGER teaches the clipping parameters comprise at least one of: a battery charging power parameter that defines a maximum allowable rate at which the electric power can be stored in the battery; or a battery discharging power parameter that defines a maximum allowable rate at which the electric power can be discharged from the battery (DREES; ¶ 0271, 0322-0326; BAMBERGER, ¶ 0024-0028, 0033).
 	Regarding claim 4, DREES discloses using the values of the clipping parameters to modify the battery power setpoints comprises: comparing a battery power setpoint to the battery 
  	Regarding claim 5, DREES as modified by BAMBERGER teaches the clipping parameters comprise at least one of: a change in charging power parameter that defines the maximum allowable change in the rate at which the power is stored in the battery between consecutive time steps; or a change in discharging power parameter that defines the maximum allowable change in the rate at which the power is discharged from the battery between consecutive time steps (BAMBERGER, ¶ 0024-0028, 0033, claim 5, claim 8). 
 	Regarding claim 6, DREES as modified by BAMBERGER teaches using the values of the clipping parameters to modify the battery power setpoints comprises: calculating a difference between a first battery power setpoint for a first time step and a second battery power setpoint for a second time step consecutive with the first time step; comparing the difference to the change in charging power parameter; and setting the second battery power setpoint equal to the first battery power setpoint plus or minus the change in charging power parameter in response to a determination that the difference exceeds the change in charging power parameter (BAMBERGER, ¶ 0024-0028, 0033, claim 5, claim 8).
 	Regarding claim 7, DREES as modified by BAMBERGER teaches using the values of the clipping parameters to modify the battery power setpoints comprises: calculating a difference 
	Regarding claim 8, DREES discloses the frequency response controller is configured to: receive a frequency regulation signal from an incentive provider; transform the frequency regulation signal into a power signal comprising a time series of the battery power setpoints (¶ 0222, 0340-0348).
Regarding claim 9, DREES discloses the frequency response controller is configured to adjust the modified battery power setpoints to reduce a delay between: a first time at which the frequency regulation signal or the power signal has a value of zero; and a second time at which the modified battery power setpoints have a value of zero (¶ 0427, 0429, 0440).
 	Regarding claim 11, DREES discloses a method for controlling an amount of electric power stored or discharged (¶ 0253, 0265; ¶ 0399-0405) from a battery (1506, Fig. 15) in a frequency response control system (¶ 0040, 0044-0052), the method comprising: 
 	operating a high level controller (e.g., part of 1514 in Fig. 19 or 2012 in Fig. 22; or 2212 in Fig. 22) to generate values of clipping parameters comprising at least one of (i) a maximum allowable rate at which power is stored in the battery or discharged from the battery or (ii) a maximum allowable change in the rate at which the power is stored in the battery or discharged from the battery between consecutive time steps (¶ 0353; ¶ 0271, 0322-0326, 0376-0378: e.g., battery power limit); 

 	operating the low level controller to modify battery power setpoints using at least one of (i) a maximum allowable rate at which power is stored in the battery or discharged from the battery or (ii) a maximum allowable change in the rate at which the power is stored in the battery or discharged from the battery between consecutive time steps (¶ 0354; ¶ 0271, 0322-0326, 0379-0381); and 
 	using the modified battery power setpoints to control the amount of the electric power stored or discharged from the battery (¶ 0271, 0353-0354, 0322-0326, 0376-0381).
 	DREES fails to disclose the values of the clipping parameters are decision variables of an optimization process and generated by performing the optimization process.
 	BAMBERGER discloses generating values of clipping parameters comprising at least one of (i) a maximum allowable rate at which power is stored in the battery or discharged from the battery or (ii) a maximum allowable change in the rate at which the power is stored in the battery or discharged from the battery between consecutive time steps, wherein the values of the clipping parameters are decision variables of an optimization process and generated by performing the optimization process (¶ 0024-0028, 0033, claim 5, claim 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include generating the clipping parameters as recited in order to mitigate voltage flicker in the electrical power system (BAMBER, ¶ 0009, 0012, 0013). 	
Regarding claim 12, DREES discloses operating the high level controller to determine the values of the clipping parameters comprises: generating an objective function that accounts for both frequency response revenue and a cost of battery degradation as a function of the battery power setpoints modified by the clipping parameters; and optimizing the objective function to generate the values of the clipping parameters (¶ 0344, 0345, 0349, 0353).
 	Regarding claim 13, DREES as modified by BAMBERGER teaches the clipping parameters comprise at least one of: a battery charging power parameter that defines a maximum allowable rate at which the electric power can be stored in the battery; or a battery discharging power parameter that defines a maximum allowable rate at which the electric power can be discharged from the battery (DREES; ¶ 0271, 0322-0326; BAMBERGER, ¶ 0024-0028, 0033).
 	Regarding claim 14, DREES discloses using the values of the clipping parameters to modify the battery power setpoints comprises: comparing a battery power setpoint to the battery charging power parameter and the battery discharging power parameter; setting the battery power setpoint equal to the battery charging power parameter in response to a determination that the battery power setpoint would cause the battery to charge at a rate that violates the battery charging power parameter; and setting the battery power setpoint equal to the battery discharging power parameter in response to a determination that the battery power setpoint would cause the battery to discharge at a rate that violates the battery discharging power parameter (¶ 0271, 0322-0326).
	Regarding claim 15, DREES as modified by BAMBERGER teaches the clipping parameters comprise at least one of: a change in charging power parameter that defines a maximum change in the amount of electric power stored in the battery between consecutive time steps; or a change in discharging power parameter that defines a maximum change in the amount 
 	Regarding claim 16, DREES as modified by BAMBERGER teaches using the values of the clipping parameters to modify the battery power setpoints comprises: calculating a difference between a first battery power setpoint for a first time step and a second battery power setpoint for a second time step consecutive with the first time step; comparing the difference to the change in charging power parameter; and setting the second battery power setpoint equal to the first battery power setpoint plus or minus the change in charging power parameter in response to a determination that the difference exceeds the change in charging power parameter (BAMBERGER, ¶ 0024-0028, 0033, claim 5, claim 8).
 	Regarding claim 17, DREES as modified by BAMBERGER teaches using the values of the clipping parameters to modify the battery power setpoints comprises: calculating a difference between a first battery power setpoint for a first time step and a second battery power setpoint for a second time step consecutive with the first time step; comparing the difference to the change in discharging power parameter; and setting the second battery power setpoint equal to the first battery power setpoint plus or minus the change in discharging power parameter in response to a determination that the difference exceeds the change in discharging power parameter (BAMBERGER, ¶ 0024-0028, 0033, claim 5, claim 8).
	Regarding claim 18, DREES discloses receiving a frequency regulation signal from an incentive provider; transforming the frequency regulation signal into a power signal comprising a time series of the battery power setpoints (¶ 0222, 0340-0348).
 	Regarding claim 20, DREES discloses a multi-building management system comprising: 

 	a battery configured to store and discharge electric power for use in powering at least one of the building equipment or the one or more buildings (1506, Fig. 15; ¶ 0253); 
 	a power inverter (1508) configured to control an amount of the electric power stored or discharged from the battery (¶ 0253, 0265) at each of a plurality of time steps during a frequency response period (¶ 0399-0405); and 
 	a frequency response controller (2012, Fig. 22) comprising: 
 	a high level controller (e.g., part of 1514 in Fig. 19 or 2012 in Fig. 22; or 2212 in Fig. 22) configured to determine values of clipping parameters (¶ 0271, 0322-0326, 0376-0378); and 
 	a low level controller (e.g., part of 1514 in Fig. 19 or 2012 in Fig. 22; or 2214 in Fig. 22) configured to use the clipping parameters to modify battery power setpoints (¶ 0354; ¶ 0271, 0322-0326, 0379-0381); 
 	wherein the power inverter is configured to use the modified battery power setpoints to control the amount of the electric power stored or discharged from the battery (¶ 0271, 0353-0354, 0322-0326, 0376-0381).
 	DREES fails to disclose generating, by performing one or more calculations, values of clipping parameters comprising a maximum allowable change in the rate at which the power is stored in the battery or discharged from the battery between consecutive time steps.
 	BAMBERGER discloses a high level controller (¶ 0024, 0042-0043) configured to generate, by performing one or more calculations, values of clipping parameters comprising a maximum allowable change in the rate at which the power is stored in the battery or discharged 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include generating the clipping parameters as recited in order to mitigate voltage flicker in the electrical power system (BAMBER, ¶ 0009, 0012, 0013).
 	Regarding claim 21, DREES discloses the power inverter is configured to use the modified battery power setpoints to control the amount of electric power stored or discharged from the battery by: comparing at least one of (i) a battery power setpoint or (ii) a difference between the battery power setpoint and a previous battery power setpoint to a threshold based on the values of the clipping parameters; adjusting the battery power setpoint in response to a determination that the battery power setpoint or the difference violates the threshold (¶ 0271, 0322-0326).
Allowable Subject Matter
Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 10, the prior art fails to disclose “adjusting the modified battery power setpoints comprises: predicting a number of time steps between a current time step and a future time step at which the frequency regulation signal or the power signal has a value of zero; setting a zero cross bound based on the predicted number of time steps and a maximum allowable change in the modified battery power setpoints between consecutive time steps; and causing the 
	Regarding claim 19, the prior art fails to disclose “adjusting the modified battery power setpoints comprises: predicting a number of time steps between a current time step and a future time step at which the frequency regulation signal or the power signal has a value of zero; setting a zero cross bound based on the predicted number of time steps and a maximum allowable change in the modified battery power setpoints between consecutive time steps; and causing the modified battery power setpoints to begin approaching zero in response to a determination that a modified battery power setpoint for the current time step is outside the zero cross bound”.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. This rejection is made non-final to present the new grounds of rejection based on newly found reference BAMBERGER.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        December 7, 2021

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        December 6, 2021